Citation Nr: 1224863	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus with secondary chronic renal insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran has verified active service from June 1989 to December 1995. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision dated February 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  In May 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

The Veteran contends that his currently diagnosed systemic lupus erythematosus, with secondary chronic renal insufficiency had onset in service.  Specifically, at a May 2012 personal hearing the Veteran testified that he was treated for symptoms associated with the disease during service, to include fatigue, severe joint pain, and skin problems.  The Veteran also claims that he developed the systemic lupus erythematosus, with secondary chronic renal insufficiency as secondary to exposure to ionizing radiation during service, which is documented in the service treatment records.  While the service treatment records show treatment for skin problems, and swelling of the chest, the records do not contain a diagnosis consistent with systemic lupus erythematosus or chronic renal insufficiency.  Post-service medical records show that the Veteran was initially diagnosed with lupus in 1998.  Subsequent treatment records also show a diagnosis of chronic renal insufficiency secondary to lupus.  

In a medical statement in May 2008, the Veteran's private treating physician, Dr. V. Rockenberger, reported having reviewed the Veteran's VA records and records from his previous doctor, and opined that in relation to the actual onset of the disease, the Veteran was given a diagnosis of lupus late.  In this regard, she explained that the Veteran's lupus was symptomatic with rashes and joint pain for years prior to the actual diagnosis.  

The Board recognizes that Dr. V. Rockenberger's statement suggests a nexus between the Veteran's lupus and his period of active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the May 2008 opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, while Dr. V. Rockenberger reported having reviewed VA records and records from another physician, it remains unclear whether the Dr. V. Rockenberger's opinion was based on a review of all the relevant medical evidence, to include the Veteran's service treatment records.  Accordingly, the Board finds that the opinion of Dr. V. Rockenberger, standing alone, is too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran was afforded a VA examination in February 2008 in relation to his claim for nonservice-connected pension benefits, he has not yet been afforded a VA examination that addresses the etiology of his systemic lupus erythematosus with secondary chronic renal insufficiency.  Accordingly, a VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's service connection claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

Also, at the May 2012 personal hearing the Veteran reported that he had recently been granted disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Finally, to aid in adjudication, any VA medical records dated from April 2011, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, testimony provided at the personal hearing and the original claim form suggests there may be outstanding private treatment records.  Accordingly, on remand, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claim on appeal, to include medical records for treatment received UPMC Presbyterian Shadyside, UPMC Montefiore, the Cleveland Clinic, the Lupus Center of Excellence, Dr. Jung, Dr. Venus, Dr. Padgett, Dr. Herbert, and Dr. V. Rockenberger.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records dating from April 2011.  If no further treatment records exist, the claims file should be documented accordingly. 

3.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim on appeal, including treatment records from UPMC Presbyterian Shadyside, UPMC Montefiore, the Cleveland Clinic, the Lupus Center of Excellence, Dr. Jung, Dr. Venus, Dr. Padgett, Dr. Herbert, and Dr. V. Rockenberger.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency.  The examiner should review the claims folder and should note that review in the report.  All necessary tests should be conducted.  The examiner is advised that the Veteran is competent to report symptoms in service, and that the Veteran's reports must be considered.  Specifically, the VA examiner's opinion should address the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency had its onset during service, or is related to any aspect of the Veteran's service, to include exposure to ionizing radiation?  In reaching the requested opinion, the examiner should specifically address the Veteran's in-service treatment for skin problems and urinary tests results, as well as exposure to ionizing radiation.  The examiner should also address whether the skin problems the Veteran experienced in service were a manifestation of his now-diagnosed lupus.  

b) Is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency was manifest within a year from service discharge in December 1995 and, if so, what was the severity thereof?  It is noted that the Veteran was first diagnosed and treated for lupus in 1998.  

5.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


